IN THE SUPREME COURT OF PENNSYLVANIA


IN RE: VACATING THE APPOINTMENT            : No. 434 Judicial Administration Docket
OF SENIOR JUDGE JOSEPH M. JAMES            :
AS ADMINISTRATIVE JUDGE, COURT             :
OF COMMON PLEAS, WASHINGTON                :
COUNTY                                     :
                                           :
                                           :
                                           :
                                           :
                                           :
                                           :


                                       ORDER


PER CURIAM


      AND NOW, this 27th day of January, 2015, in accordance with the general

supervisory powers vested in this Court by Article V, Section 10 of the Pennsylvania

Constitution, this Court's order of November 5, 2014, appointing the Honorable Joseph M.

James of Allegheny County as Administrative Judge of the Court of Common Pleas of

Washington County is HEREBY VACATED, effective immediately.